Case 2:19-cv-02183-ODW-JC Document 22-2 Filed 04/19/19 Page 1 of 3 Page ID #:225




     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  


                         EXHIBIT B
     	  
     	  
Case 2:19-cv-02183-ODW-JC Document 22-2 Filed 04/19/19 Page 2 of 3 Page ID #:226
                                                         Friday, April 19, 2019 at 4:05:35 AM Paciﬁc Daylight Time

Subject: Re: Harvey Weinstein
Date: Tuesday, February 19, 2019 at 11:44:27 AM Paciﬁc Standard Time
From: Phyllis Kupferstein
To:      Aaron G. Filler, Esq.
CC:      Cynthia Zedalis
Aaron, per our conversaNon, this conﬁrms that Harvey Weinstein has unNl March 15 to respond to the ﬁrst amended
complaint. Thank you for your courtesy.

Phyllis Kupferstein
Kupferstein Manuel LLP
865 South Figueroa Street, Suite 3338
Los Angeles, California 90017
213-988-7531 main
213-988-7532 fax
pk@kupfersteinmanuel.com




On Feb 18, 2019, at 12:03 PM, Aaron G. Filler, Esq. <aﬁller@tensorlaw.com> wrote:


      Ms. Kupferstein,

      I’m planning to ﬁle a default as to Harvey Weinstein on Tuesday for the California Superior Court case
      a_ached - 18STCV04723

      You have previously refused to accept service.
      We have adequate diligence.
      I have served Mr. Weinstein at:

      Harvey Weinstein. an individual
      50 Jericho Quadrangle, Suite 200 - '
      Jericho. NY 11753


      Separately, there is Cal CD acNon – we have previously ﬁled with that court Hon. Stephen Wilson – for
      leave to serve by publicaNon ader ConnecNcut failed. He has wanted us to wait while other 12b6
      moNons have been processed in case of amendment.
      Presently, that case is “on hold” as the court is now a month late on issuing a ruling.

      However – please give me a call if you would like to discuss any of this – my cell is 310 621-1983
      --
      Aaron G. Filler, MD, PhD, JD
      State Bar of California # 302956
      afiller@tensorlaw.com

      Tensor Law P.C.
      2716 Ocean Park Blvd, #3082
      Santa Monica, CA 90405
      State Bar of California Certificate # 21835
      Phone: 310 450-9689

                                                                                                               Page 1 of 2
Case 2:19-cv-02183-ODW-JC Document 22-2 Filed 04/19/19 Page 3 of 3 Page ID #:227


    Cell: 310 621-1983
    Fax: 310 496-3176

    This email transmission and the documents accompanying this email transmission contain information belonging to the sender the
    intended recipient which is legally privileged, confidential, and exempt from disclosure under applicable laws. The information is
    intended only for the viewing and use of the individual or entity to which it is addressed. If you are not the recipient, or the employee
    or the agent responsible for delivering the email to the intended recipient, you are hereby notified that the disclosure, copying,
    distribution or the taking of any action in the reliance of the contents of this emailed information is strictly prohibited. If you have
    received this email in error, please immediately notify the sender via telephone to arrange for the return of the original documents
    and its a_achments in accordance with Rico vs. Mitsubishi Motors Corp. (2007) 42 Cal.4th 807, 817, 68 Cal.Rptr.3d 758 and other
    California law.



    On 2/18/19, 8:10 AM, "Phyllis Kupferstein" <pk@kupfersteinmanuel.com> wrote:

      Have you been trying to serve him in ConnecNcut?

      Phyllis Kupferstein
      Kupferstein Manuel LLP
      865 South Figueroa Street, Suite 3338
      Los Angeles, California 90017
      213-988-7531 main
      213-988-7532 fax
      pk@kupfersteinmanuel.com




    <18-11-13 PDLH v HW Complaint.pdf>

    <18-11-13 Summons_HW.pdf>

    <19-2-4 PDLH v HWC Complaint-FAC.pdf>

    <18-12-11 POS Harvey Weinstein.pdf>

    <18-12-12 POS HW.pdf>

    <19-1-11 - Court pends ruling - 2-18-cv-01490-SVW.pdf>

    <18-10-1 D82 SAC.pdf>

    <107-1 Proposed Sur-Reply.pdf>




                                                                                                                                                Page 2 of 2
